Per Curiam,
The judgment in this case is affirmed on the opinion of the court below; see also,Union National Bank v. Iron Co., 3 Sadler 58; Lancaster County National Bank v. Huver, 114 Pa. 216, where, at page 219 of the latter, the distinction between decisions in which the rights of third parties have intervened and those concerning the rights of the original parties; is recognized; and, as bearing on the general question here involved: Dougherty v. Bank, 93 Pa. 227, and Warner v. Hare, 154 Pa. 548.
Judgment affirmed.